DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 and 16-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1 and 16 are directed to an apparatus and method of estimating bio-information. Claims 1 and 16 recite “extract components of a plurality of element waveforms” and “obtain a cardiovascular feature based on the extracted components.” Paragraphs 61-62 of the specification describe how peak amplitudes and times of the element waveforms may be extracted by analyzing the local minima of the second derivative of the pulse wave signal. Paragraphs 56 and 59 discuss obtaining a cardiovascular feature from a ratio of the determined amplitudes. Under the broadest reasonable interpretation, these are mental processes.  
This judicial exception is not integrated into a practical application because the additional step of obtaining a pulse wave represents data gathering that is necessary for the application of the abstract idea, and is thus insignificant extra-solution activity. Recitation of a processor in claim 1 is merely applying the abstract idea using generic computer elements. The additional limitation of “wherein…a component of at least one element waveform is extracted based on a component of an adjacent element waveform” merely modifies the mental process of extracting components of the element waveforms.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the processor is merely a generic computer element for applying the abstract idea and obtaining a pulse wave is extra solution activity that is well-understood, routine, and conventional (“typical examples of bio-signals…include an electrocardiography (ECG) signal, a photoplethysmogram (PPG) signal, an electromyography (EMG) signal, and the like, and various bio-signal sensors have been developed to measure these signals in daily life. Particularly, a PPG sensor may estimate blood pressure of a human body by analyzing a shape of pulse waves which reflect cardiovascular status,” paragraph 3 of the specification; “it is known that information used to estimate blood pressure can be obtained by extracting various features related to the propagation wave or the reflection waves,” paragraph 3 of Park et al. (US 2018/0020990)). As a whole, the claims are directed to a mental process of calculating a feature from a pulse wave signal.
It is noted that under the eligibility analysis, claims 15, 20, and 21 are eligible because they recite a function/step of estimating bio-information, and as a whole, the claims recite an improvement to the technical field of estimating bio-information through a particular method of analyzing the pulse wave (see MPEP 2106.05(a)(II)).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “an apparatus for estimating bio-information” however, the claim does not recite that the processor or other component is configured to estimate bio-information. It is unclear whether the intended use limitation implies an inherent function of the recited components. It is noted that claim 15 explicitly recites that the processor is configured to estimate bio-information. To expedite prosecution, the intended use limitation will be interpreted as not defining any structural or functional limitations to the apparatus. If this interpretation is incorrect, Applicant should delete the limitation “for estimating bio-information” or amend the claim to recite the limitation as functional language, i.e., “an apparatus configured to estimate bio-information” or “processor configured to estimate bio-information”. Claims 2-15 are rejected by virtue of their dependency from claim 1.
Similarly, claim 16 recites “a method of estimating bio-information” but also does not explicitly recite a step of estimating bio-information. It is unclear if the method as claimed estimates bio-information when it does not recite a step for estimating bio-information. It is noted that claim 20 explicitly recites a step of estimating bio-information. To expedite prosecution, the method claim will be interpreted as not requiring a step of estimating bio-information. Applicant should delete the limitation “of estimating bio-information” or explicitly recite a step of estimating bio-information such that it is clear that the method is able to carry out the intended purpose. Claims 17-20 are rejected by virtue of their dependency from claim 16.
Claim 11 recites “the first element waveform” and “the second element waveform”. These limitations lack antecedent basis in the claims. To expedite prosecution, claim 4 will be interpreted as depending from claim 2, which provides antecedent basis for the limitations in claim 11. Applicant should amend the claim dependency or the claim limitations such that there is proper antecedent basis. Claims 12-14 are rejected by virtue of dependency from claim 11.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, 8-10, 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0020990, cited in the IDS filed 04/08/2020, and hereinafter Park, in view of US 2012/0226174, hereinafter Ikeda.
Regarding claim 1, Park teaches an apparatus for estimating bio-information (see interpretation under the 112(b) rejection above), the apparatus comprising: 
a processor (processor 120, paragraph 56) configured to: 
obtain a pulse wave signal from a user (paragraph 58; step 910, Fig. 9); 
extract components of a plurality of element waveforms which constitute a waveform of the pulse wave signal (“combining information such as time, amplitude, and the like corresponding to the constituent pulses,” paragraph 65; step 980, Fig. 9; Fig. 2B); and 
obtain a cardiovascular feature based on the extracted components of the plurality of element waveforms (feature F used for detecting bio-information, see Equation 1 before paragraph 80), 
Park teaches all limitations of claim 1 except for the processor being configured to extract a component of at least one element waveform based on a component of an adjacent element waveform. Ikeda teaches an analogous pulse wave measurement device for estimating blood pressure (Figs. 1-4; paragraphs 11,76). Ikeda specifically teaches obtaining a more accurate reflection wave amplitude by subtracting the ejection wave component from the reflection wave (“As shown in FIG. 4, the ejection wave component elimination unit 4 eliminates an ejection wave component S1 of the pulse wave S from the amplitude W2 of the pulse wave S, which amplitude corresponds to the reference time T2 for the reflected wave component S2 and thereby finds an amplitude W3 of the reflected wave component S2, that corresponds to the reference time T2 for the reflected wave component S2,” paragraph 57).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Park such that the amplitude of the reflected wave is corrected based on the ejection wave, as taught by Ikeda paragraph 57. One would be motivated to do so because Ikeda teaches that subtracting an ejection wave component that overlaps with the reflection wave peak improves the accuracy of the determined reflected wave amplitude, which will improve measurements of pulse wave velocity and blood pressure (“the amplitude of the reflected wave component that corresponds to the reference time for the reflected wave component can accurately be found. Therefore, the velocity of the pulse wave can accurately be found,” paragraph 26; see also paragraph 39). This improvement could be carried out with predictable results since both Park and Ikeda teach pulse wave analysis using differential signals of the pulse wave to determine components of the constituent ejection and reflection waves.
Regarding claim 2, Park teaches the components of the plurality of element waveforms comprise a time and an amplitude of a first element waveform related to a propagation wave, and a time and an amplitude of a second element waveform related to a reflection wave (“combining information such as time, amplitude, and the like corresponding to the constituent pulses,” paragraph 65; Fig. 2B).  
Regarding claim 4 (see interpretation under the 112(b) rejection of claim 11 above), Park teaches the processor extracts times of the plurality of element waveforms based on at least one of a differential signal of the pulse wave signal (Fig. 2B) and a predetermined fixed value.  
Regarding claim 5, Park teaches the processor extracts an amplitude of each element waveform based on an amplitude of the pulse wave signal which corresponds to a time of each element waveform (Figs. 2A-2B; “the apparatus may acquire, as characteristic points, time information T1, T2, and T3 corresponding to the local minimum point and amplitude information P1, P2, and P3 of the bio-signal corresponding to the time information T1, T2, and T3,” paragraph 66).
Regarding claim 6, Park in view of Ikeda teaches the processor is further configured to: subtract a predetermined percentage of an amplitude of the pulse wave signal corresponding to the adjacent element waveform from an amplitude of the pulse wave signal corresponding to the at least one element waveform (“degrees of decrease in the ejection wave in the pulse wave are modeled with use of a Windkessel model…a remaining ejection wave component S1 is subtracted from the pulse wave amplitude measured around the reference time T2 for the reflected wave component S2,” Ikeda paragraph 57; the subtracted ejection wave component is predetermined in that it is based on a model; therefore, whether or not the ejection wave component is represented as an amplitude or as a percentage of a peak amplitude, it still comprises a predetermined amount based on the model); and obtain an amplitude of the at least one element waveform (subtracting the ejection wave component S1 from amplitude W2 of the pulse wave results in amplitude W3 which corresponds to the reflected wave component, Ikeda paragraph 57; Fig. 4).  
Regarding claim 8, Park teaches the processor is further configured to: obtain a second-order differential signal of the pulse wave signal; and extract the components of the plurality of element waveforms by analyzing a local minimum point or a local maximum point of a waveform of the obtained second-order differential signal (Fig. 2B shows extracting time and amplitude of the element waveforms based on local minima of the second derivative pulse wave; Figs. 6B-6E show extracting components of the element waveforms based on difference of the local maximum points and local minimum points of the second derivative pulse wave).  
Regarding claim 9, Park teaches the processor is further configured to: extract times of local minimum points, which appear sequentially in the waveform of the obtained second-order differential signal, as the times of the plurality of element waveforms (Fig. 2B).  
Regarding claim 10, Park teaches the processor (Fig. 5 illustrates an embodiment of processing unit 120) is further configured to: obtain a difference between a second-order differential value of the local maximum point and a second-order differential value of the local minimum point for predetermined intervals of the waveform of the second-order differential signal (“CCD calculating unit 520 may obtain a difference between a local maximum value LMaxi and a local minimum value LMini,” paragraph 84; step 930 segments secondary differential signal into constant intervals, Fig. 9, see related description in paragraph 111); and extract the times of the plurality of element waveforms based on the obtained difference between the second-order differential values of each of the intervals (“The feature extracting unit 530 extracts a feature from a bio-signal based on the CCD value calculated by the CCD calculating unit 520…select intervals corresponding to the predetermined number of characteristic points according to the descending order of the CCD value, and extract characteristic points from each of the selected intervals,” paragraph 85; see also paragraphs 86-89).  
Regarding claim 15, Park teaches the processor is further configured to: estimate bio-information including blood pressure (paragraph 57-58).
As to Claims 16-20, because the subject matter of claims 16- 20 directed to a method of estimating bio-information is not distinct from the subject matter of claims 1, 4, 5, 6, and 15 directed to an apparatus for estimating bio-information, Park teaches claims 16- 20 for the same reasons as that provided for the rejection of claims 1, 4, 5, 6, and 15, respectively, above.
Regarding claim 21, Park teaches a method of estimating bio-information (see interpretation under the 112(b) rejection above), the method comprising: 
obtaining a pulse wave signal from a user (paragraph 58; step 910, Fig. 9); 
extracting a first amplitude of the pulse wave signal corresponding to a first element waveform (P3); extracting a second amplitude of the pulse wave signal corresponding to a second element waveform (P2); extracting a third amplitude of the pulse wave signal corresponding to a third element waveform that is adjacent to the second element waveform (P1; step 980, Fig. 9; Fig. 2B; under the broadest reasonable interpretation, “first,” “second,” and “third” element waveforms are not defined as occurring in any particular order; therefore, since Park teaches three element waveforms (Fig. 2A), any of the three element waveforms can be interpreted as a “first,” “second,” or “third” element waveform); and
obtaining the bio-information of the user based on the first amplitude and the second amplitude (feature F used for estimating blood pressure, see Equation 1 before paragraph 80), 
Park teaches all limitations of claim 1 except for obtaining a corrected amplitude of the pulse wave signal corresponding to the second element waveform, based on the third amplitude and obtaining the bio-information based on the first amplitude and the corrected amplitude. Ikeda teaches an analogous pulse wave measurement device for estimating blood pressure (Figs. 1-4; paragraphs 11,76). Ikeda specifically teaches obtaining a more accurate reflection wave amplitude by subtracting the ejection wave component from the reflection wave (“As shown in FIG. 4, the ejection wave component elimination unit 4 eliminates an ejection wave component S1 of the pulse wave S from the amplitude W2 of the pulse wave S, which amplitude corresponds to the reference time T2 for the reflected wave component S2 and thereby finds an amplitude W3 of the reflected wave component S2, that corresponds to the reference time T2 for the reflected wave component S2,” paragraph 57).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Park such that the amplitude of the second element waveform (P2), which corresponds to a reflected wave, is corrected based on the third element waveform (P1), which is indicative of the ejection wave, as taught by Ikeda paragraph 57. One would be motivated to do so because Ikeda teaches that subtracting an ejection wave component that overlaps with the reflection wave peak improves the accuracy of the determined reflected wave amplitude, which will improve measurements of pulse wave velocity and blood pressure (“the amplitude of the reflected wave component that corresponds to the reference time for the reflected wave component can accurately be found. Therefore, the velocity of the pulse wave can accurately be found,” paragraph 26; see also paragraph 39). This improvement could be carried out with predictable results since both Park and Ikeda teach pulse wave analysis using differential signals of the pulse wave to determine components of the constituent ejection and reflection waves.

Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Ikeda, as applied to claims 2 and 6, respectively, above, and further in view of US 2011/0208073, hereinafter Matsukawa.
Regarding claim 3, Park teaches a cardiovascular feature comprising a sum of the amplitudes of the first and second element waveforms divided by the amplitude of the third element waveform (Equation 1). Ikeda teaches measuring pulse wave velocity based on the pulse wave components (Abstract). Neither Park nor Ikeda explicitly teach or suggest determining a cardiovascular feature comprising a ratio between the amplitude of the first element waveform and the amplitude of the second element waveform. Matsukawa teaches an analogous pulse wave measurement device (Figs. 3, 8) that determines a ratio between the amplitude of the incident wave and the reflected wave (“the ratio of the amplitude intensity of the reflected wave to that of the incident wave is calculated, and the degree of arteriosclerosis is evaluated from the difference or the ratio,” paragraph 24).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Park in view of Ikeda to calculate a ratio from the amplitudes of the incident wave and reflected wave, as taught by Matsukawa paragraphs 24-25. One would be motivated to do so because this ratio indicates a degree of arteriosclerosis, and this value could be calculated in addition to blood pressure (Park paragraphs 57-58) to provide more information to the user about their health. Modifying Park in view of Ikeda to calculate a degree of arteriosclerosis based on pulse wave amplitudes should yield predictable results.
Regarding claim 7, Ikeda teaches a Windkessel model is used to determine the ejection wave component to subtract from the pulse wave to determine the reflected wave amplitude (paragraph 57). Neither Park nor Ikeda explicitly teach or suggest that the predetermined amount is a general value obtained from a population of users. Matsukawa teaches an analogous method of subtracting an ejection wave component from the pulse wave signal to determine the reflected wave (Fig. 8). More specifically, Matsukawa teaches modeling an ejection wave using an average ejection wave from a population of users (“average blood flow velocity waveforms for various age groups were calculated statistically and these waveforms are stored in a data base 56…in block 57, the incident wave is estimated based on the average blood flow waveform stored in the database 56,” paragraphs 82-83).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Park in view of Ikeda by determining the model of the ejection wave through age-specific population models, as taught by Matsukawa. One would be motivated to do so because Matsukawa teaches that using age-specific models increases the accuracy of calculating the ejection and  reflection waves (“by fitting the pulse wave of the person with the selected model function, the incident wave is separated from the pulse wave. Thus, in this method, because the age of the examined person is taken into consideration, the incident wave can be identified accurately, and the reflected wave can be separated accurately,” paragraph 78), and Park in view of Ikeda could be improved in the same way by replacing the Windkessel model of Ikeda for the age-specific models. The results of such a modification should be predictable because Park, Ikeda, and Matsukawa all teach measuring bio-information (blood pressure or arteriosclerosis) based on the constituent propagation and reflection waves (Park Fig. 2A-2B; Ikeda Fig. 4; Matsukawa Fig. 8). Thus, Park in view of Ikeda and Matsukawa teaches that correction of the element waveform is based on a value obtained from a plurality of users.

Allowable Subject Matter
Claims 11-14 would be allowable if amended to overcome the rejections under 35 U.S.C. 112(b) and 101 above and rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 11, Park teaches using the differential signal to extracts the times of the first three element waveforms (Fig. 2B). Ikeda teaches using differential signals to extract times of the ejection wave and the reflection wave (Figs. 2A-2D; paragraph 53) but does not teach a second reflection wave. Matsukawa shows a second reflection wave in the decomposed pulse wave signal (Figs. 4-5) but does not explicitly teach or suggest using a fixed value to determine a time of the second reflection wave.
Ajima (US 2021/0137425) teaches an index, the AIt, comprising a ratio of a peak of the pulse wave to an amplitude of the pulse wave at a predetermined time, approximately 100 ms (paragraph 120; Fig. 17). Ajima teaches the AIt is more accurate than the augmentation index alone because the AIt can still be measured even when the reflected wave component of the pulse wave is unclear (“Setting the predetermined time Δt in this way facilitates accurate calculation of the AIt even when the reflected wave disappears. Depending on the waveform of the pulse wave, the use of AIt as an index related to pulse wave can improve the estimation accuracy of the subject's blood glucose level as compared to when AI is used,” paragraph 121; see also paragraph 134). However, Ajima still does not teach or suggest using a time based on a differential signal as the time of the second element waveform (the reflected wave) and a predetermined fixed value for a third element waveform time.
The prior art does not teach or suggest extracting the times of the first and second element waveforms based on a differential signal and extracting a time of a third element waveform based on a predetermined fixed value.
Claims 12-14 are allowable by virtue of dependency from claim 11.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Park et al. (US 2018/0078215) teaches decomposing a pulse wave signal into component waveforms and extracting features of the component waveforms (Figs. 6D). The component waveforms are decomposed one at a time such that an adjacent element waveform is removed from the bio-signal before estimating the next (Fig. 6C shows a bio-signal resulting from subtracting the first element waveform shown in Fig. 6B from the overall pulse waveform; paragraphs 99-108).
Satoh et al. (US 2005/0283086) teaches determining ejected wave and reflected wave components from a pulse wave (Figs. 11-12, 27-28).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICE L ZOU whose telephone number is (571)272-2202. The examiner can normally be reached Monday-Friday 9-7 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAVIN NATNITHITHADHA/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        

/ALICE LING ZOU/Examiner, Art Unit 3791